DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner et al. (U.S. Pub. No. 20190152695) in view of Tontarelli (EP3686129).
Regarding Claim 1, Wegner et al. discloses a waste receptacle comprising: a housing 101 (figure 9) defining a rim (Figure 9), the rim defining a rim opening configured to receive a liner (Figure 9).  Wegner et al. does not disclose a plurality of retention tabs extending from the rim, wherein at least one retention tab of the plurality of retention tabs extends outward relative to the rim opening.  However, Tontarelli teaches a plurality of retention tabs extending from the rim 2 (Figure 1A), wherein at least one retention tab of the plurality of retention tabs extends outward relative to the rim opening (Figure 1A).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wegner et al. to include retention tabs, as taught by Tontarelli, in order to help hold a liner in place. 
Regarding Claim 2, Tontarelli teaches the at least one retention tab defines a base portion adjacent the rim 201 (Figure 1A) and an upper edge extending from the base portion away from the rim opening 202 (Figure 1A), and wherein the upper edge projects outward relative to the rim opening (Figure 1A).
Regarding Claim 3, Tontarelli teaches the at least one retention tab comprises a curved portion between the base portion and the upper edge (Figure 3), and wherein the upper edge flares outward relative to the rim opening (Figure 3).
Regarding Claim 4, Tontarelli teaches the base portion of the at least one retention tab is inset from an outer edge of the rim relative to the rim opening (Figure 1A).
Regarding Claim 5, Wegner et al. discloses a lid 104 (Figure 9) movable between a lid-closed configuration in which the lid extends laterally across the rim opening and a lid-open configuration in which the lid is spaced from the rim opening (Figure 9).
Regarding Claim 6, Wegner et al. discloses the lid is completely separable from the rim or from the housing (figure 9).
Regarding Claim 7, Wegner et al. discloses the lid is secured along a lid edge to the rim and is configured to pivot about the lid edge relative to the rim opening between the lid- open configuration and the lid-closed configuration (Figure 9).
Regarding Claim 8, Wegner et al. discloses the lid covers and conceals the plurality of retention tabs in the lid-closed configuration (when combined with Tontarelli; figure 1 Wegner et al.).
Regarding Claim 9, Wegner et al. discloses a shroud 102 (Figure 9) defining a shroud opening (figure 9), wherein the shroud is movable between a shroud-closed configuration in which the shroud opening aligns with the rim opening (Figure 8) and a shroud-open configuration in which the shroud opening is at least partially spaced from the rim opening (Figure 9).
Regarding Claim 10, Wegner et al. discloses the shroud covers and conceals the plurality of retention tabs in the shroud-closed configuration (figure 8, when combined with Tontarelli).
Regarding Claim 11, Wegner et al. discloses the shroud is completely separable from the housing (Figure 9, when disconnected from hinge).
Regarding Claim 12, Wegner et al. discloses the shroud is secured along a shroud edge of the shroud to the housing and configured to pivot about the shroud edge between the shroud-open configuration and the shroud-closed configuration (Figure 9).
Regarding Claim 13, Wegner et al. discloses the lid, wherein the lid extends laterally across the shroud opening in the lid-closed configuration (Figure 2), and wherein the lid is spaced from the shroud opening in the lid-open configuration (Figure 9).
Regarding Claim 14, Wegner et al. discloses the lid is completely separable from the shroud (Figure 9).
Regarding Claim 15, Wegner et al. discloses the lid is secured along the lid edge to the shroud and configured to pivot about the lid edge relative to the shroud opening between the lid-open configuration and the lid-closed configuration (Figure 9).
Regarding Claim 16, Tontarelli teaches the plurality of retention tabs is configured to securely retain the liner in any of the shroud-open configuration, the shroud-closed configuration, the lid-open configuration, and the lid-closed configuration (functional language; figure 1A).
Regarding Claim 17, Tontarelli teaches the plurality of retention tabs defines at least one inter-tab spacing configured to receive a finger or a tool between adjacent retention tabs of the plurality of retention tabs to contact and remove the liner from the retention tabs (Figure 1A).
Regarding Claim 18, Wegner et al. discloses the rim defines at least one corner (figure 6), and wherein the at least one retention tab is disposed at a respective corner of the at least one corner of the rim (when combined with Tontarelli).
Regarding Claim 19, Tontarelli teaches the at least one retention tab extends along the rim about two sides of the respective corner and is laterally curved about the respective corner (Figure 1A).
Regarding Claim 20, Tontarelli teaches the at least one corner consists of four corners (Figure 1A), and wherein the at least one retention tab consists of four retention tabs (Figure 1A), each retention tab of the four retention tabs being disposed at a respective corner of the four corners (Figure 1A).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733